Case: 1:21-cv-00016-MWM Doc #: 18 Filed: 01/28/21 Page: 1 of 5 PAGEID #: 330




    r'                                                          COMPLETE THIS SECTION ONDELIVERY
     SENDER: COMPLETE THIS SECTION
                                                                A. Signature
     • Complete items 1,2, and 3.
     • Print your name and address onthereverse
         so that we can return the card to you.
     • Attach this card tothe back of the^manpiece,
         or on the front ifspace permits. 2.VCV M»
                                                                                 addraea/Ciffeientf
      1. Article Addressed to:
     EMPIRE ilEALTHCHOICl£
     assurance
     SERVE: ANTHEM INSURANCE COMPANIES.
     INC.
     120 MONUMENT CIRCLE
     INDIANAPOLIS, IN 46204                                    3. Service Type                           • PrletltyMail Express
                                                               n Adult Sl9i»tur9                         • RegitUrBdMal™
      ~ lillllllllllliillllllll                                • AtJuH      noture Restricted Owirery
                                                               eOdrtined Mail®
                                                                                                         • Registered Maittestrtcted
                                                                                                           D^ery
                                                                                                         ^Return Receipt for
             9590 9402 4898 9032 8857 87                       • Cenitlod MallRostrtcted Oenvwy
                                                               • CoBeet on Delivery
                                                                                                            Mercti^^             —^
                                                               • Collect on Delivery Restrtcted Dellvety • SlgnstureConfirmation
      2. Article Number (Transfer from serv/celabel)           O Insured Mail                               F^tileted Delivery
                                                                • Insured Mall Restricted DellvBiy
       7D14 QISD DQDl bb45 T5b7                                    (over $500)
                                                                                                        Domestic Return Receipt ;
     . PS Form 3811. July 2015 PSN 7530-CI2-0(30-9053




      SENDER: COMPLETE THIS SECTION                            ] COMPLETE THIS SECVON ONDEUVERY

      • Complate items 1,2, and 3.                               A. Sjgn3tU(e'.X_,<^
      • Print your name and address on the reverse               Y
        so that we can return the card to you.
                                                                 *      •                                   /    /D Addressee
      • Attach this card totheback ofthemallpiec^                 B. Received by (Pnnfed NeMe) -^l^Date of Delivery
         or on the front if space permltSv^ 1/Cfi                                                                         .        ,




      1. ArtlcleAddressed to:                                   '13. IsdellvefyaddrBSSdifferentfromttem 1? D YiA.                  J
                                                                 •*:   If YES. enjer delivery address below:         •   No
       Ohio Public Employees
       Retirement System
       Serve: Ohio Attorney General
       30 E. Broad St., 14th Floor
       Columbus, Oh 43215
                                                               3. Service lype                           • Priortty Men Express®

          llllllll llllllll lllllll II llllllll                • Adult Signature
                                                               •/fruit Slsnaturo Restricted D^very
                                                               CiCsrtlllsdMail®
                                                                                                         • Ragistenid Mall"*
                                                                                                         • ^uiersd Mail Restricted
                                                                                                           Bafvery
            9590 9402 4898 9032 8861 73                        • CerttdedMsll Restricted DeOvoy          STRetumRscelptfor
                                                               • CoBsct on DoOvory                         MefthenOiss
      2. Article Number (Trarwferf/wnseAr/ce/al»5
                                                               • CoSeeloiDeSveiy Restricted DsBvaiy • Slana1uroConlhtaBon»
                                                               • InsuedMsB                               DSflnatureConflntiaHon
       7014        OlSD          DDOl    bb4S          =i5b4   • IrmsedMan Restricted Oefivev              Restricted DeUvery
                                                                  loverSSOOl                                                           •

      PS Form3811, July 2015 pSN 7530-02-000-0053                                                       Domestic Return flec^pt
Case: 1:21-cv-00016-MWM Doc #: 18 Filed: 01/28/21 Page: 2 of 5 PAGEID #: 331




   SENDER: COMPtere FH/S SECT/OA;                       COMPLETE THIS SECTION ON DEUVBRY

   • Complete items 1,2, and 3.                         A. Signature^/                            .
                                                                    .


   • Print your name and address on the reverse
     so that we can return the card to you.                                                            •   Addressee
   • Attach this card to the back of the mallpiece,     B. Received Ijy(Printed Name)            C. Dateof Delivery
     or on the front Ifspace permits. 3 \ ry/ lU
   1. Article Addressed to:
                                                        0. Is dellvetyaddress dlfrenent from Item 17 • Yee
   BLUECROSS BLUES! HELD ILLINOIS                           IfYES, enter dellvetyaddress Iwlow:        • No
   SERVE: HEALTH CARE -SERVICE CORPORyVITON
   ATTN: CEO
   BLUECROSS BLUESHIELD TOWER
   303 RANDOLPH
   CHICAGO. IL 60601

                                                      3. Service Type                       • piiofity Man Express®
   ' illllllllllllllllllll lllllllllllllllllll
        9590 9402 4898 9032 8860 81
                                                      3 Adult SlgnaiufB
                                                      g/tfjiisi3naiur8Res«rteteaOeif»«y
                                                      ITCertffied Man®
                                                                                            • RoglstvedMaJI'*'
                                                                                            • Reared Maa Restricted
                                                                                               MWery
                                                      • CerlKledMail Reslrtcled Delivery    Qmeturn Receipt Icr
                                                      3 Collect on Delivery                  Merceandiso
   2. ArticleNumbenTransferfrom service/aOaO          3 Cotecton Dellvety RsstrlcSed DeBvaiy O Signature Conflrmallon™
                                                      3 Insured Man                         • Signature Conflimallon
    ?Dm DISQ DDDl bms =1311                           • iRsmd Mail RsatrlctedDeUveiy           RestrictedDelivery
                                                        fdverSSOm

   PS Form 3811, July2015 PSN7530-02-000-9053                                              Domestic Return Receipt
USPS.com® - USPSTracking® Results
              Case: 1:21-cv-00016-MWM                   https://tools.usps.com/go/TrackConfinnAction?qlc_tLabeIsl=701.
                                      Doc #: 18 Filed: 01/28/21    Page: 3 of 5 PAGEID #: 332


            ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOY...

                                                                                                                                       FAQs >
         USPS Tracking

                                                      Track Another Package +

                  Track Packages                        Get the free Informed Delivery® feature to receive               Learn More
                   Anytime, Anywhere                    automated notifications on your packages
                (http3V/re9.iisps.coni/xsell78pp=Usp8Tiol8&rershomepageBanneraappURLshttps%3A%2F%2Flnfonne<ldelivery.usps.eoin/l>ox/pagas/lntro
                                                                                                                                   /startactlon)




                  Tracking Number: 70140150000166459311                                                                                            ^
                  Your item has been delivered and is available at a PO Box at 5:50 am on January 25,
                  2021 in CHICAGO, IL60690.                                                                                                        J
                                                                                                                                                   CL
                                                                                                                                                   cr
                                                                                                                                                   0)
                                                                                                                                                   o




                  (Sf Delivered
                  January 25,2021 at 5:50 am
                  Delivered, PO Box
                  CHICAGO, IL 60690

                  Get Updates v



                                                                                                                             V
                     Text & Email Updates


                      Tracking History                                                                                       V



                                                                                                                             N/
                      Product information




                                                                   See Less /S




                                      Can't find what you're looking for?

lof2                                                                                                                                   1/28/2021,12:54 PM
Case: 1:21-cv-00016-MWM Doc #: 18 Filed: 01/28/21 Page: 4 of 5 PAGEID #: 333




    SENDER: COMPLETE THIS SECTION                          COMPLETE THIS SECTION ON DELIVERY

      Complete Items 1.2, and 3.                           A. Signature
      Print your name and address on the reverse                                                            • Agent
      so that we can return the card to you.                                                              • Addressee
      Attach this card to the back of the mallplece,       B. Received by (Printed Name)              C. Date of Delivery
      or on the front ifspace permits. *11 \         |
    1, AillcleAddressedta:                                 D. Isdelivery address different from Hem 1? P Yes
     HEALTH CARE SERVICE CORP.                                 IfYES, enter delivery address below:         •    No
     SERVE: CHIEF EXECUTIVE OFFICER
     300 E. RANDOLPH ST.
     CHICAGO, IL6060I


                                                         3. Smlceiypa                           • PrlorftyMail£. ' -
                                                         • Mull Signature                       • Rrrglstered r<'.
                                                                                                • Reglelered          jetHcted
                                                           CsHllted MalKB                         ^very
         9590 9402 4898 9032 8861 35                     • Certified Moil RestrletsdDeltveiy    {Return Rec^ftx
                                                         • CoOecton Delivery                       Merchandise
   2. Article Ntimt>er(T/ar7s/er from sarv/ce/abeA       • Callact on DeliveryRestricted DeHvety • Signature Confhntfan™
                                                         • Insured Mall                          • Signature ConfirrtteUon
    7D14 DISD DDDl bb4S TSn                              • Ineured MallResttcted Dellvety          Restricted Defivery
                                                           (over $500)

  • PS Form3811, July2015 PSN 7530-02-000-9053                                                 Domestic Return Receipt i
USPS.com® - USES Tracking®
              Case:        Results
                      1:21-cv-00016-MWM                   https://tools.usps.com/go/TrackConfinnAction?tRef=fullpage&tL..
                                        Doc #: 18 Filed: 01/28/21     Page: 5 of 5 PAGEID #: 334


            ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOY...


          USPS Tracking®

                                                      Track Another Package +

                   Track Packages                       Get thefree Informed Delivery® feature to receive
                   Anytime,Anywhere                     automated notifications on your packages
                 (http8V/reo.usp8.com/x#ell7app=U8p8Tiol8&ref=homepa08BanneraappURL=l»ltp3%3A%2F%2Finlonn8dd«tiverv.u8p8.eoin/box/pag88/Intro
                                                                                                                                 /BtartacUon)




                   Tracking Number: 70140150000166459519                                                                                        ^
                   Your item has been delivered and Is available at a PO Box at 5:50 am on January 25,
                   2021 In CHICAGO, IL 60690.                                                                                                   J
                                                                                                                                                a.

                                                                                                                                                S"
                                                                                                                                                s-

                    Of Delivered
                   January 25,2021 at 5:50 am
                   Delivered, PO Box
                   CHICAGO. IL 60690

                   Get Updates



                                                                                                                            S/
                       Text & Email Updates


                                                                                                                            v
                       Tracking History


                       Product Information




                                                                   See Less / \




                                       Can't find what you're looking for?

 I of 2                                                                                                                              1/28/2021, 12:55 PM
